UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2011(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 99.8% New York 85.9% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Albany College of Pharmacy, Series A, 0.23% *, 7/1/2038, LOC: TD Bank NA Albany, NY, Industrial Development Agency, Civic Facility Revenue, The College of Saint Rose, Series A, 0.28% *, 7/1/2037, INS: NATL, LOC: Bank of America NA Amherst, NY, Central School District, Bond Anticipation Notes, 1.5%, 8/4/2011 Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delware Avenue LLC Project, Series A, AMT, 0.31% *, 9/1/2033, LOC: Hudson River Bank & Trust Co. Broome County, NY, Industrial Development Agency, Civic Facility Revenue, Elizabeth Church Manor, 0.64% *, 2/1/2029, LOC: Sovereign Bank FSB Hempstead, NY, Industrial Development Agency Revenue, Series 92G, 144A, AMT, 0.4% *, 10/1/2045, LIQ: The Goldman Sachs & Co., LOC: The Goldman Sachs & Co. Long Island, NY, Power Authority, Electric Systems Revenue, Series 3A, 0.26% *, 5/1/2033, LOC: JPMorgan Chase Bank & Landesbank Baden-Wurttemberg Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home Co., 0.25% *, 12/1/2040, LOC: HSBC Bank USA NA Nassau County, NY, Industrial Development Agency Revenue, Series 75G, 144A, AMT,0.27% *, 12/1/2033, LIQ: The Goldman Sachs & Co., LOC: The Goldman Sachs & Co. New York, Liberty Development Corp. Revenue, World Trade Center, Series A-1, 144A, 0.35%, Mandatory Put 8/4/2011 @ 100, 12/1/2049 New York, Metropolitan Transportation Authority Revenue, 0.32%, 5/5/2011 New York, Nassau Health Care Corp. Revenue, 0.32% *, 8/1/2029, LOC: Wachovia Bank NA New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York Law School, 0.21% *, 7/1/2038, LOC: TD Bank NA New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.24% *, 7/1/2031, LOC: Bank of America NA New York, State Environmental Facillities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 2.5%, 2/15/2012 New York, State Housing Finance Agency Revenue, Helena Housing, Series A, AMT, 0.23% *, 5/15/2036, INS: Fannie Mae, LIQ: Fannie Mae New York, State Mortgage Agency, Homeowner Mortgage Revenue: Series 135, AMT, 0.32% *, 4/1/2037, SPA: Dexia Credit Local Series 157, 0.36% *, 4/1/2047, SPA: Dexia Credit Local New York, State Power Authority Revenue & General Purpose, 0.32%, 3/1/2020, LIQ: Bank of Nova Scotia New York, Triborough Bridge & Tunnel Authority Revenues, Series B-4, 0.25% *, 1/1/2032, SPA: Landesbank Baden-Wurttemberg New York City, NY, Housing Development Corp., Multi-Family Rent Housing Revenue, 155 West 21st Street Development, Series A, AMT, 0.25% *, 11/15/2037, INS: Fannie Mae, LIQ: Fannie Mae New York City, NY, Industrial Development Agency Revenue, Empowerment Zone, Tiago, AMT, 0.28% *, 1/1/2037, LOC: ING Bank NV New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.23% *, 6/1/2038, LOC: JPMorgan Chase Bank New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation Resolution, Series AA-3, 0.33% *, 6/15/2032, SPA: Dexia Credit Local New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A-1, 0.203% *, 11/15/2022, SPA: JPMorgan Chase Bank Oyster Bay, NY, Bond Anticipation Notes, 2.0%, 3/9/2012 Suffolk County, NY, Tax Anticipation Notes, 2.0%, 9/13/2011 Ulster County, NY, Industrial Development Agency, Civic Facility Revenue, Kingston Regional Senior Living Corp., Series C, 0.32% *, 9/15/2037, GTY: Kingston Regional Senior Living Corp., LOC: Sovereign Bank FSB Puerto Rico 13.9% Commonwealth of Puerto Rico, Public Improvement, Series A, Prerefunded 7/1/2011 @ 100, 5.125%, 7/1/2031 Puerto Rico, Commonwealth Highway & Transportation Authority Revenue: Series DCL 019, 144A, 0.34% *, 1/1/2029, LIQ: Dexia Credit Local, LOC: Dexia Credit Local Series PT 3189, 144A, 0.42% *, 7/1/2041, GTY: Dexia Credit Local, INS: AMBAC & CIFG, LIQ: Dexia Credit Local Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.35% *, 12/1/2030 Puerto Rico, Municipal Finance Agency, Series PT 3326, 144A, 0.42% *, 8/1/2021, INS: CIFG, GTY: Dexia Credit Local % of Net Assets Value ($) Total Investment Portfolio (Cost $77,471,201) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of March 31, 2011. † The cost for federal income tax purposes was $77,471,201. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. CIFG: CIFG Assurance North America, Inc. FSB: Federal Savings Bank GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31,2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
